OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2013 Estimated average burden hours per response: 5.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07242 The Cutler Trust (Exact name of registrant as specified in charter) 525 Bigham KnollJacksonville, Oregon (Address of principal executive offices) (Zip code) Erich M. Patten Cutler Investment Counsel, LLC525 Bigham KnollJacksonville, Oregon 97530 (Name and address of agent for service) Registrant's telephone number, including area code: (541) 770-9000 Date of fiscal year end:June 30, 2011 Date of reporting period: September 30, 2010 Form N-Q is to be used by management investment companies other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments. CUTLER EQUITY FUND SCHEDULE OF INVESTMENTS September 30, 2010 (Unaudited) Shares COMMON STOCKS — 98.9% Value Consumer Discretionary — 5.7% Multiline Retail — 3.2% Nordstrom, Inc. $ Specialty Retail — 2.5% Home Depot, Inc. (The) Consumer Staples — 11.1% Beverages — 3.2% PepsiCo, Inc. Food & Staples Retailing — 2.4% Sysco Corp. Food Products — 3.0% Archer-Daniels-Midland Co. Household Products — 2.5% Kimberly-Clark Corp. Energy — 12.8% Energy Equipment & Services — 3.6% Halliburton Co. Oil, Gas & Consumable Fuels — 9.2% Chevron Corp. ConocoPhillips Exxon Mobil Corp. Financials — 9.7% Consumer Finance — 3.7% American Express Co. Insurance — 3.4% Chubb Corp. (The) Thrifts & Mortgage Finance — 2.6% Hudson City Bancorp, Inc. CUTLER EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) Shares COMMON STOCKS — 98.9% (Continued) Value Health Care — 11.7% Health Care Equipment & Supplies — 2.7% Becton, Dickinson and Co. $ Pharmaceuticals — 9.0% Bristol-Myers Squibb Co. Johnson & Johnson Merck & Co., Inc. Industrials — 16.8% Aerospace & Defense — 6.0% Honeywell International, Inc. United Technologies Corp. Electrical Equipment — 3.2% Emerson Electric Co. Machinery — 4.1% Caterpillar, Inc. Road & Rail — 3.5% Union Pacific Corp. Information Technology — 10.3% IT Services — 4.1% International Business Machines Corp. Semiconductors & Semiconductor Equipment — 6.2% Intel Corp. Texas Instruments, Inc. Materials — 7.6% Chemicals — 5.4% E.I. du Pont de Nemours and Co. Monsanto Co. Metals & Mining — 2.2% Nucor Corp. Telecommunication Services — 5.7% Diversified Telecommunication Services — 5.7% AT&T, Inc. Verizon Communications, Inc. CUTLER EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) Shares COMMON STOCKS — 98.9% (Continued) Value Utilities — 7.5% Gas Utilities — 3.8% National Fuel Gas Co. $ Multi-Utilities — 3.7% Consolidated Edison, Inc. Total Common Stocks (Cost $26,508,056) $ Shares MONEY MARKET FUNDS — 0.9% Value Fidelity Institutional Money Market Portfolio - Select Class, 0.20% (a) (Cost $327,211) $ Total Investments at Value — 99.8% (Cost $26,835,267) $ Other Assets in Excess of Liabilities — 0.2% Net Assets — 100.0% $ (a) Variable rate security.The rate shown is the 7-day effective yield as of September 30, 2010. See accompanying notes to Schedule of Investments. CUTLER EQUITY FUND NOTES TO SCHEDULE OF INVESTMENTS September 30, 2010 (Unaudited) 1.Securities Valuation The Cutler Equity Fund’s (the “Fund”) portfolio securities are valued as of the close of business of the regular session of the principal exchange where the security is traded.Exchange traded securities for which market quotations are readily available are valued using the last reported sales price provided by independent pricing services as of the close of trading on the New York Stock Exchange (normally 4:00 p.m. Eastern time), on each Fund business day. In the absence of a sale, such securities are valued at the mean of the last bid and asked price. Securities which are quoted by NASDAQ are valued at the NASDAQ Official Closing Price. Non-exchange traded securities for which over-the-counter quotations are available are generally valued at the mean between the closing bid and asked prices. Money market instruments that mature in sixty days or less may be valued at amortized cost unless the Fund’s investment adviser believes another valuation is more appropriate. The Fund values securities at fair value pursuant to procedures adopted by the Board of Trustees if (1) market quotations are insufficient or not readily available or (2) the Fund’s investment adviser believes that the prices or values available are unreliable due to, among other things, the occurrence of events after the close of the securities markets on which the Fund’s securities primarily trade but before the time as of which the Fund calculates its net asset value. Fair valued securities will be classified as Level 2 or 3 within the fair value hierarchy, depending on the inputs used. Accounting principles generally accepted in the United States (“GAAP”) establish a single authoritative definition of fair value, set out a framework for measuring fair value and require additional disclosures about fair value measurements. Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: · Level 1 – quoted prices in active markets for identical securities · Level 2 – other significant observable inputs · Level 3 – significant unobservable inputs The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety is determined based on the lowest level input that is significant to the fair value measurement. The following is a summary of the inputs used to value the Fund’s investments as of September 30, 2010 by security type: Level 1 Level 2 Level 3 Total Common Stocks $ $
